Citation Nr: 0812182	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
in which the RO denied the veteran's claims for service 
connection for bilateral hearing loss and for tinnitus.  In 
September 2002, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in February 
2004, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2004.

In August 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at a satellite 
office of the RO; a transcript of that hearing is of record. 

In March 2007, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, D.C) 
for further action, to include scheduling an examination and 
obtaining pertinent medical records.  After accomplishing the 
requested action, the AMC continued the denial of the claims 
on appeal (as reflected in a September 2007 supplemental SOC 
(SSOC)) and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the veteran has alleged experiencing significant 
in-service noise exposure, there is no objective evidence of 
hearing loss for many years after service, and the only 
competent, probative opinion to address the question of 
whether there exists a nexus between alleged in-service noise 
exposure and the veteran's hearing loss weighs against the 
claim.

3.  The first clinical evidence reflecting complaints of 
tinnitus was many years after service, and the only 
competent, probative opinion to address the question of 
whether there exists a nexus between the veteran's current 
tinnitus and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West  
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an April 2007 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for bilateral hearing loss and for 
tinnitus, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  
The April 2007 letter also generally informed the appellant 
how disability ratings and effective dates are assigned, as 
well as the type of evidence that impacts those 
determinations.  

After the issuance of the notice described above, and 
opportunity for the appellant to respond, the September 2007 
SSOC reflects readjudication of the claims.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical 
records; outpatient treatment records from the VA Medical 
Center (VAMC) in San Antonio, from the Frank M. Tejeda VA 
Outpatient Clinic in San Antonio, and from the Corpus Christi 
Outpatient Clinic in Corpus Christi, Texas; as well as 
reports of VA audiological evaluations.  Also of record and 
considered in connection with these claims is the transcript 
of the August 2006 Board hearing as well as various written 
statements provided by the veteran and by his representative, 
on his behalf.

The Board notes that the RO attempted to obtain private 
medical records which the veteran referred to during his 
Board hearing and as requested in the Board's March 2007 
remand.  However,  the veteran has not responded to requests 
dated April 2007 and September 2007 for current 
authorizations to obtain these records from his former 
employer and his private physician.  Hence, no further action 
in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  He  
has alleged in-service excessive noise exposure associated 
with firing weapons, from incoming enemy mortars, and from 
riding in the back or on the top of armored vehicles during 
his service in Vietnam.  His  DD Form 214 shows his military 
occupational specialty (MOS) as light weapons infantry man.  
Service personnel records show that he served in Vietnam from 
July 1966 to July 1967 as a truck or carrier driver and that 
from August 1967 to January 1968 his principal duty was 
mortar gunner while stationed at Fort Hood.

The service medical records reflect no complaints, findings, 
or diagnosis of tinnitus or hearing loss in either ear during 
active service.  Service medical records include a September 
1967 treatment record indicating that chronic and acute 
flare-up of otitis media in the left ear as treated with 
Ampicillin.  

Moreover, reports of three different hearing evaluations fail 
to show a hearing loss. For example, at discharge in January 
1968, audiometric testing revealed pure tone thresholds, in 
decibels, as follows (American Standards Association (ASA) 
units are converted to International Standards Organization 
(ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
No 
response
5
LEFT
        
20
10
15
No 
response
10

Therefore, the veteran was not found to have right or left 
ear hearing loss in service.

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Private treatment records dated from April 1993 to November 
2003 contain no complaints, or diagnosis of either hearing 
loss or tinnitus.  As noted above, the veteran did not 
respond to requests to authorize obtaining annual hearing 
examinations from his former employer.

VA outpatient treatment records dated from August 2002 to 
August 2007 reflect no complaints, findings, or diagnosis of 
hearing loss or tinnitus, except for two audiological 
evaluations noted below.

In the report of a December 2003 VA audiological evaluation, 
the history of the veteran's bilateral hearing loss was said 
to be 30 years or more.  Noise exposure in-service and post-
service was noted, including gunfire and artillery noise 
while in service and heavy machinery noise, such as 
compressors and pumps, while working in a refinery post 
service.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
50
50
LEFT
       
15
      15
15
60
60

Speech recognition scores on the Maryland CNC Word List were 
94 percent in the veteran's right ear and 88 percent in the 
left ear.  A VA examiner summarized audiological test 
results, indicating that hearing was within normal limits 
through 2000 Hertz in both ears.  There was a moderate 
sensorineural hearing loss from 3000 to 4000 Hertz in the 
right ear and a moderately severe sensorineural hearing loss 
from 3000 to 4000 Hertz in the left ear.  

Tinnitus was noted for the previous 5 to 10 years and its 
onset was not related to any specific event.  Tinnitus 
occurred once or twice a month and was described as mild, but 
tinnitus made it difficult for the veteran to fall asleep.  
The veteran described his tinnitus as being as loud as a 
whisper with a high-pitched ringing.  

The December 2003 examiner also indicated that he was asked 
for an opinion regarding hearing loss and tinnitus being at 
least as likely as not related to military service.  He noted 
that review of the claims file showed many hearing 
evaluations in service showed normal hearing.  With regard to 
tinnitus, the veteran had said that it occurred one to two 
times per month which the examiner opined could be described 
as normal.  The examiner did not address the likelihood that 
either hearing loss or tinnitus was related to the veteran's 
service.

During his August 2006 Board hearing, the veteran testified 
that his ears bled once while serving in Vietnam when he was 
being evacuated from the field to a hospital for treatment of 
hepatitis (Transcript, p. 6).  The veteran also said that he 
wore hearing protection, either muffs or earplugs, while 
employed at a refinery in Corpus Christi from 1977 onwards 
(Transcript, pp. 7-8).  The veteran also testified that his 
tinnitus first manifested after firefights in Vietnam with 
ringing in his ears sometimes sounding for days, but he 
conceded that he never informed the doctor at his separation 
physical examination of tinnitus (Transcript, p. 9).  

During an August 2007 VA audiological evaluation, the veteran 
complained of hearing difficulty with both ears beginning in 
service in 1968.  He denied a history of ear infections, ear 
surgery, severe head injury, familial hearing loss, and 
hearing aid use.  The veteran reported occasional dizziness 
which he described as an unsteady, light-headed feeling.  
Audiometric findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
60
LEFT
       
20
20
30
65
60

Speech recognition scores on the Maryland CNC Word List were 
96 percent in the veteran's right ear and 92 percent in the 
left ear.  The VA examiner assessed a moderately severe 
sensorineural hearing loss at 3000 Hertz and 4000 Hertz for 
the right ear and a mild to moderately severe sensorineural 
hearing loss from 2000 Hertz to 4000 Hertz for the left ear.  

The veteran reported that his tinnitus began following 
military service and that it now occurs two to three times a 
day in both ears.  He described the tinnitus as moderate and 
that it interfered with hearing, communication, and with 
falling asleep at night.  He said that his tinnitus was as 
loud as a whisper and had a high-pitched ringing quality.  

The August 2007 examiner opined that it was not at least as 
likely as not that the veteran's hearing loss and reported 
tinnitus originated during military service as the veteran's 
hearing in both ears was within normal limits during service.

In an October 2007 signed statement, the veteran indicated 
that he is  now required to wear hearing aids in both ears.

As noted above, the post-service evidence supports a finding 
of current hearing loss in each ear to an extent recognized 
as a disability, as defined by 38 C.F.R. § § 3.385.  The 
veteran also has complained of ringing in his ears, which he 
is competent to assert.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  However, the veteran's claims for service 
connection for hearing loss and tinnitus must be denied 
because the competent, probative evidence establishes that 
there is no medical nexus, or relationship, between either 
disability and the veteran's period of service.  

As noted above, there is no evidence of complaints, findings, 
or diagnosis of either disability until many years after 
service discharge.  The Board points out that the passage of 
so many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that weighs against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the only competent opinion to address the etiology 
of the veteran's hearing loss and tinnitus weighs against the 
claims.  The August 2007 VA examiner considered the veteran's 
complaints and description of noise exposure, both during and 
after service, and the evidence in the claims file.  However, 
after examining the veteran, the examiner concluded that 
neither the veteran's hearing loss nor tinnitus was incurred 
in service.  The Board finds such opinion probative of the 
medical nexus question, based as it was, on both examination 
of the veteran and consideration of his documented medical 
history and assertions.  Hence, the only competent, probative 
opinion to address the relationship between the veteran's 
current hearing loss and tinnitus and service weighs against 
the claim, and neither the veteran nor his representative has 
identified, presented, or alluded to the existence of a 
contrary medical opinion--i.e., one that, in fact, 
establishes a relationship between hearing loss and/or 
tinnitus and service.

In addition to the medical evidence, the Board has considered 
the veteran's oral assertions (advanced during the hearing), 
and the written assertions advanced by him and by his 
representative, on his behalf; however, none of this evidence 
provides a basis for allowance of either claim.  

The record does not support the occurrence of any specific 
in-service incident(s) of acoustic trauma, as the veteran has 
alleged.  Nonetheless, given the veteran's DD-214 and other 
service evidence noted above, the Board accepts, as credible, 
the veteran's assertions of in-service noise exposure.  He is 
competent to assert the occurrence such "injury" in 
service, and the Board finds that exposure to noise is 
consistent with the veteran's service, in Vietnam, and a 
light weapons infantryman.  See 38 U.S.C.A. § 1154.  

However, to whatever extent that the veteran and his 
representative are attempting to establish a medical nexus 
between any noise exposure (or other incident of service) and 
each claimed disability-the matter upon which each claim 
turns-on the basis of assertions, alone, such attempt must 
fail.  Matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See,  e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for bilateral hearing loss and for 
tinnitus must be denied.  In reaching the conclusion to deny 
each claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent, probative evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


